DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on November 29, 2022 is acknowledged.  Applicant states that claims 14-17, 26-34, and 42-46 are readable on the elected species, however, the examiner disagrees that claims 16 and 17 are readable on the elected species.  Specifically, claim 16 recites that the link includes a wall and that the shaft extends through an opening in the wall, which is a feature of non-elected Species II, and therefore, claims 16 and 17 are withdrawn.  The examination of claims 14, 15, 26-34, and 42-46 is set forth below.
Claim Objections
Claim 42 is objected to because of the following informalities:  In line 7, the phrase “a first end coupled driver” should be changed to “a first end coupled with the driver.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 15, 26-34, 42-44, and 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qureshi et al. (US-5628216).
In regards to claim 14, Qureshi et al. discloses a system, comprising: a casing 402 defining a longitudinal direction (direction along the length of the link 408, Figure 10A) and a lateral direction (direction perpendicular to the longitudinal direction); a hub 214 rotatably mounted in the casing; a catch 210 mounted in the casing, the catch movable in the lateral direction between an unlocking position in which the catch is disengaged from the hub, and a locking position in which the catch is engaged with the hub, wherein the catch substantially prevents rotation of the hub when in the locking position (apparent from Figures 6A, 10A, and 10B that the movement of the link 408 causes the catch 210 to move in and out of engagement with the hub); a longitudinally slidable link 408 engaged with the catch via a cam interface configured to laterally move the catch in response to longitudinal movement of the link (Figures 6A, 10A, and 10B); a shaft including a worm 492 (the worm being located on the shaft of the motor, Figures 10A and 10B), the shaft extending in the longitudinal direction (Figures 10A and 10B); a motor 447 operable to rotate the shaft; a driver 490 engaged with the worm, wherein engagement between the driver and the worm is configured to longitudinally move the driver in response to rotation of the shaft (Col. 7, line 24-Col. 8, line 11); a spring 494 comprising a spring first end coupled with the driver (the first end being the end proximate the worm 492, with the first end coupled with the driver via the body of the shaft and the worm, Figures 10A and 10B) and a spring second end connected to the link (the second end being the end proximate component 496, with the second end coupled to the link via the body of the shaft, the worm, and the driver, Figures 10A and 10B), wherein the spring is not directly engaged with the worm (the coils of the spring are not directly engaged with the threads of the worm, Figures 10A and 10B).
In regards to claim 15, Qureshi et al. discloses a collar 496 connecting the spring second end and the link (the collar connecting the spring second end and the link via the body of the shaft, the worm, and the driver, Figures 10A and 10B), the collar comprising an opening sized and configured to receive the shaft (the opening being the aperture through which the shaft is received, Figures 10A and 10B and Col. 7, lines 40-49); and wherein the shaft is substantially coaxial with the driver, the spring, and the collar (Figures 10A and 10B).
In regards to claim 26, Qureshi et al. discloses a lockset, comprising: a case 402; a bolt 226 movably mounted in the case; a hub 214 rotatably mounted in the case and operable to drive the bolt from an extended position to a retracted position; a catch 210 operable to selectively prevent rotation of the hub, the catch having a locking position (Figure 10A) and an unlocking position (Figure 10B); a link 408 slidably mounted in the case, the link having a first link position (Figure 10A) and a second link position (Figure 10B), wherein the link is engaged with the catch and is configured to move the catch between the locking position and the unlocking position as the link moves between the first link position and the second link position; a rotary motor 447 mounted in the case, the motor including an output shaft (shaft on which component 492 is located, Figure 10A) extending along a longitudinal axis defining a proximal direction and an opposite distal direction (Figures 10A and 10B), wherein the output shaft extends from a body of the motor in the distal direction (Figures 10A and 10B), and wherein the output shaft comprises a worm 492; and a coil spring 494 having a proximal end portion and a distal end portion (see Figure 10A below), wherein the proximal end portion is engaged with the worm (engaged with the worm via the shaft of the motor, Figures 10A and 10B), and wherein the distal end portion is secured to the link (secured to the link via the worm and component 490, Figures 10A and 10B).

    PNG
    media_image1.png
    1232
    805
    media_image1.png
    Greyscale


In regards to claim 27, Qureshi et ai. discloses that the distal end portion of the coil spring is secured to the link via a collar 490 positioned between the spring and the link (Figures 10A and 10B).
In regards to claim 28, Qureshi et al. discloses that the proximal end portion of the coil spring is indirectly engaged with the worm (Figures 10A and 10B).
In regards to claim 29, Qureshi et al. discloses that the proximal end portion of the coil spring is engaged with the worm via a driver 496 (the driver cooperating with the proximal end portion of the coil spring and the worm, and therefore, provides a connection between the proximal end portion of the spring and the worm, Figures 10A and 10B).
In regards to claim 30, Qureshi et al. discloses that rotation of the output shaft in a first direction compresses the spring, thereby urging the link toward one of the first position or the second position; and wherein rotation of the output shaft in a second direction opposite the first direction extends the spring, thereby urging the link toward the other of the first position or the second position (Col. 7, line 66 – Col. 8, line 23).
In regards to claim 31, Qureshi et al. discloses that movement of the link from the first position toward the second position drives the catch toward the locking position; and wherein movement of the link from the second position toward the first position drives the catch toward the unlocking position (Col. 7, line 66 – Col. 8, line 23).
In regards to claim 32, Qureshi et al. discloses that the distal end portion of the coil spring is rotationally coupled with the link (rotationally coupled via the worm, Figures 10A and 10B).
In regards to claim 33, Qureshi et al. discloses that the first link position and the second link position are longitudinally offset from one another (Figures 10A and 10B); and wherein the locking position and the unlocking position are laterally offset from one another (movement of catch away from and towards wall of the casing located at reference character 202, Figure 6A).
In regards to claim 34, Qureshi et al. discloses that the coil spring has a constant diameter (Figures 10A and 10B).
In regards to claim 42, Qureshi et al. discloses a lockset, comprising: a lock element 210 having an unlocking position (Figure 10B) and a locking position (Figure 10A); a collar 490 coupled with the lock element; a rotary motor 447 operable to rotate a worm 492 about a longitudinal axis; a driver 408 engaged with the worm such that rotation of the worm drives the driver along the longitudinal axis; a spring 494 having a first end (proximal end portion in Figure 10A on Page 6 of the current Office Action) coupled with the driver and an opposite second end (distal end portion in Figure 10A on Page 6 of the current Office Action) coupled with the driver such that the lock element moves between the unlocking position and the locking position in response to rotation of the worm by the motor (Col. 7, line 66 – Col. 8, line 23).
In regards to claim 43, Qureshi et al. discloses a casing 402; a hub 214 rotatably mounted in the casing; a catch (end of lock element 210 that engages and disengages from the hub) operably to selectively prevent rotation of the hub; wherein the lock element is engaged with the catch such that the catch prevents rotation of the hub when the lock element is in the locking position (the lock element is engaged with the catch because the lock element forms the catch).
In regards to claim 44, Qureshi et al. discloses that the catch does not prevent rotation of the hub when the lock element is in the unlocking position (Col. 7, line 66 – Col. 8, line 23).
In regards to claim 46, Qureshi et al. discloses that the driver includes a flat (see Figure 10A on Page 6 of the current Office Action) configured to prevent rotation of the driver relative to the rotary motor (the flat is capable of cooperating with an adjacent wall of the casing such that the driver only moves linearly, Figures 6A, 10A, and 10B).
Allowable Subject Matter
Claim 45 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the invention of claim 45.
In regards to claim 45, Qureshi et al. (US-5628216) fails to disclose that the collar includes an annular channel and a flange of the lock element is engaged with the annular channel.  The examiner can find no motivation to modify the device of Qureshi et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Conclusion
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        December 5, 2022